Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as December 22, 2017, the date of the earliest priority application (JAPAN 2017-246797).
The present application also claims priority to and is also related to:
PCT international application number PCT/JP2018/045922 filed December 13, 2018.
The claims originally filed April 7, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of May 27, 2020.
Claims 1-15 are currently pending.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-15 are currently outstanding and subject to examination.

Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0238298 of Roark et al. (Roark, cited by Applicant).
WITH RESPECT TO CLAIM 1, Roark discloses a fusion splicer (Figs. 1-6, ¶ 20 et seq.) comprising:
a fusion splicing unit (optical fiber fusion splicer 100) that fusion splices optical 
a communication unit (¶ 21, "the fusion splicer 100 includes a central processing unit (CPU) 102 that interacts with a personal computer 150 to control the splicing functions of the fusion splicer 100") that communicates through wireless connection with an external terminal (PC 150, "However, the PC 150 may advantageously be in wireless communication with the CPU 102, such as through a Bluetooth or wireless Local Area Network (LAN)."); and
a setting unit (¶ 24, "The fusion electrodes 118,120 and their control unit 106, preferably in conjunction with the position control unit 104 and the x-axis, y-axis and z-axis positioning units 108,114,116, make up the splicing elements of the fusion splicer 100.") that sets a fusion condition (positioning, activation, etc.) of the fusion splicing unit,
wherein the communication unit (102) acquires information related to the fusion condition of the fusion splicing unit from the external terminal (¶ 21, "1-6, the fusion splicer 100 includes a central processing unit (CPU) 102 that interacts with a personal computer 150 to control the splicing functions of the fusion splicer 100."; ¶ 32, "Both coarse and fine alignment of the optical fibers 110,112 in the fusion splicer 100 is preferably performed automatically in response to commands issued by the PC 150 and, if present, through the CPU 102, that are executed by the position control unit 104 and the fiber positioning units 108,114,116."),
wherein the setting unit sets the fusion condition of the fusion splicing unit 
wherein the fusion splicing unit fusion splices in accordance with the fusion condition set by the setting unit (¶ 26, "The PC 150 is in communication with the CPU 102 and interfaces with the CPU to optimize the fusion splice and thereby ensure that the optical power loss in the fusion splice is minimized.").
WITH RESPECT TO CLAIM 2, Roark as set forth above discloses the fusion splicer according to claim 1, including one wherein
the information related to the fusion condition is set in accordance with a position of the fusion splicer.
¶ 24, "The fusion electrodes 118,120 and their control unit 106, preferably in conjunction with the position control unit 104 and the x-axis, y-axis and z-axis positioning units 108,114,116, make up the splicing elements of the fusion splicer 100."
¶ 23, "The CPU 102 also controls a fusion arc generation and control unit 106."
¶ 32, "Both coarse and fine alignment of the optical fibers 110,112 in the fusion splicer 100 is preferably performed automatically in response to commands issued by the PC 150 and, if present, through the CPU 102, that are executed by the position control unit 104 and the fiber positioning units 108,114,116."
WITH RESPECT TO CLAIM 3, Roark as set forth above discloses the fusion splicer according to claim 1, including one wherein

wherein the information related to the fusion condition includes at least one condition of a kind of the optical fibers,
a discharging intensity of the arc discharging at the time of fusing the optical fibers,
a discharging time thereof,
positions of the tips of the optical fibers (see below), and
end surface angles of the optical fibers.
Re positions of the tips of the optical fibers: ¶ 32, "Both coarse and fine alignment of the optical fibers 110,112 in the fusion splicer 100 is preferably performed automatically in response to commands issued by the PC 150 and, if present, through the CPU 102, that are executed by the position control unit 104 and the fiber positioning units 108,114,116." Further, the video evaluation unit provides visual information on all aspects of the splicing operation.
WITH RESPECT TO CLAIM 4, Roark as set forth above discloses the fusion splicer according to claim 1, including one further comprising
a lock unit that allows and prohibits operation of the fusion splicing unit,
wherein the lock unit allows operation of the fusion splicer based on a release signal received by the communication unit from the external terminal.
Without signals from the PC 150, the splicer does not operate according to claim 
¶ 24, "The fusion electrodes 118,120 and their control unit 106, preferably in conjunction with the position control unit 104 and the x-axis, y-axis and z-axis positioning units 108,114,116, make up the splicing elements of the fusion splicer 100."
¶ 23, "The CPU 102 also controls a fusion arc generation and control unit 106."
¶ 32, "Both coarse and fine alignment of the optical fibers 110,112 in the fusion splicer 100 is preferably performed automatically in response to commands issued by the PC 150 and, if present, through the CPU 102, that are executed by the position control unit 104 and the fiber positioning units 108,114,116."
WITH RESPECT TO CLAIM 5, Roark as set forth above discloses the fusion splicer according to claim 4, including one wherein
the lock unit allows operation of the fusion splicing unit when the communication unit establishes wireless communication with the external terminal.
This is seen by the wireless communication available per ¶ 26, "However, the PC 150 may advantageously be in wireless communication with the CPU 102, such as through a Bluetooth or wireless Local Area Network (LAN)."
WITH RESPECT TO CLAIM 6, Roark as set forth above discloses the fusion splicer according to claim 1, including one further comprising

wherein the communication unit transmits the fusion state data prepared by the data preparation unit to the external terminal (¶ 25, "The CPU 102 also controls a video evaluation unit 130."; ¶ 40, "The PC 150 may also simultaneously record and store the video images generated by the video evaluation unit 130 and the x-axis and y-axis video systems on the hard drive 152 for later verification and evaluation, for example on the display 154.").
WITH RESPECT TO CLAIM 7, Roark as set forth above discloses a wireless information terminal comprising:
a communication unit that communicates through wireless connection with a fusion splicer that fusion splices optical fibers (central processing unit (CPU) 102, ¶ 21, "the fusion splicer 100 includes a central processing unit (CPU) 102 that interacts with a personal computer 150 to control the splicing functions of the fusion splicer 100"; ¶ 26, "However, the PC 150 may advantageously be in wireless communication with the CPU 102, such as through a Bluetooth or wireless Local Area Network (LAN)."; ¶ 21, "the fusion splicer 100 includes a central processing unit (CPU) 102 that interacts with a personal computer 150 to control the splicing functions of the fusion splicer 100");

an acquisition unit (¶ 25, video evaluation unit 130) that acquires information related to a fusion condition used for the fusion splicing,
wherein the communication unit transmits the information related to the fusion condition to the fusion splicer detected by the detection unit (¶ 25, "The CPU 102 also controls a video evaluation unit 130."; ¶ 40, "The PC 150 may also simultaneously record and store the video images generated by the video evaluation unit 130 and the x-axis and y-axis video systems on the hard drive 152 for later verification and evaluation, for example on the display 154.").
WITH RESPECT TO CLAIM 8, Roark as set forth above discloses the wireless information terminal according to claim 7, including one wherein
the information related to the fusion condition is set in accordance with an area allocated to the wireless information terminal.
Bluetooth, ¶ 26, is seen to have a limited range which defines an operating area.
WITH RESPECT TO CLAIM 9, Roark as set forth above discloses the wireless information terminal according to claim 7, including one wherein
the information related to the fusion condition includes at least one condition of 
a discharging intensity of arc discharging at the time of fusing the optical fibers,
a discharging time thereof,
positions of tips of the optical fibers (see below), and
end surface angles of the optical fibers.
Re positions of the tips of the optical fibers: ¶ 32, "Both coarse and fine alignment of the optical fibers 110,112 in the fusion splicer 100 is preferably performed automatically in response to commands issued by the PC 150 and, if present, through the CPU 102, that are executed by the position control unit 104 and the fiber positioning units 108,114,116." Further, the video evaluation unit provides visual information on all aspects of the splicing operation.
WITH RESPECT TO CLAIM 10, Roark as set forth above discloses a fusion splicing system comprising:
a fusion splicer configured to fusion splice optical fibers (optical fiber fusion splicer 100),
the fusion splicer including a first communication unit capable of communicating with the outside through wireless connection (CPU 102, ¶ 21, "the fusion splicer 100 includes a central processing unit (CPU) 102 that interacts with a personal computer 150 to control the splicing functions of the fusion splicer 100"; ¶ 26, "However, the PC 150 may advantageously be in wireless communication with the CPU 102, such as through a Bluetooth or wireless Local Area Network (LAN)."); and
a wireless information terminal (PC 150 per above) including a second 
wherein the fusion splicer acquires the information related to the fusion condition acquired by the wireless information terminal from the wireless information terminal through wireless communication between the first communication unit and the second communication unit (¶ 21, "1-6, the fusion splicer 100 includes a central processing unit (CPU) 102 that interacts with a personal computer 150 to control the splicing functions of the fusion splicer 100."; ¶ 32, "Both coarse and fine alignment of the optical fibers 110,112 in the fusion splicer 100 is preferably performed automatically in response to commands issued by the PC 150 and, if 
executes fusion splicing in accordance with the fusion condition based on the acquired information related to the fusion condition (¶ 32, "Both coarse and fine alignment of the optical fibers 110,112 in the fusion splicer 100 is preferably performed automatically in response to commands issued by the PC 150 and, if present, through the CPU 102, that are executed by the position control unit 104 and the fiber positioning units 108,114,116.").
WITH RESPECT TO CLAIM 11, Roark as set forth above discloses the fusion splicing system according to claim 10, including one wherein
the information related to the fusion condition is set in accordance with an area allocated to the wireless information terminal.
Bluetooth, ¶ 26, is seen to have a limited range which defines an operating area.
WITH RESPECT TO CLAIM 12, Roark as set forth above discloses the fusion splicing system according to claim 10, including one wherein
the fusion splicer includes a pair of discharging electrodes to fuse tips of the optical fibers by arc discharging, and
wherein the information related to the fusion condition includes at least one condition of a kind of the optical fibers,
a discharging intensity of the arc discharging at the time of fusing the optical fibers,
a discharging time thereof,
positions of the tips of the optical fibers (see below), and

Re positions of the tips of the optical fibers: ¶ 32, "Both coarse and fine alignment of the optical fibers 110,112 in the fusion splicer 100 is preferably performed automatically in response to commands issued by the PC 150 and, if present, through the CPU 102, that are executed by the position control unit 104 and the fiber positioning units 108,114,116." Further, the video evaluation unit provides visual information on all aspects of the splicing operation.
WITH RESPECT TO CLAIM 13, Roark as set forth above discloses the fusion splicing system according to claim 10, including one wherein
the fusion splicer allows operation of fusion splicing when wireless connection between the first communication unit and the second communication unit is established.
The system operates when wireless communication is present per above and ¶ 26.
WITH RESPECT TO CLAIM 14, Roark as set forth above discloses the fusion splicing system according to claim 10, further comprising a determination unit that determines whether operation of the fusion splicer is prohibited,
wherein the fusion splicer prepares fusion state data indicating a fusion state of the optical fibers,
the determination unit determines whether operation of the fusion splicer is prohibited based on the fusion state data, and
the wireless information terminal transmits an instruction signal to prohibit operation of fusion splicing by the fusion splicer to the fusion splicer when the determination unit determines that operation of the fusion splicer is 
Without signals or instructions from the PC 150, the splicer does not operate according to claim 1 where, “a personal computer; splicing elements in communication with and controlled by the personal computer for fusion splicing the at least one pair of opposed optical fibers”. Further, as set forth above:
¶ 24, "The fusion electrodes 118,120 and their control unit 106, preferably in conjunction with the position control unit 104 and the x-axis, y-axis and z-axis positioning units 108,114,116, make up the splicing elements of the fusion splicer 100."
¶ 23, "The CPU 102 also controls a fusion arc generation and control unit 106."
¶ 32, "Both coarse and fine alignment of the optical fibers 110,112 in the fusion splicer 100 is preferably performed automatically in response to commands issued by the PC 150 and, if present, through the CPU 102, that are executed by the position control unit 104 and the fiber positioning units 108,114,116."
Claim 14 requires a device constructed according to its immediate parent claim, claim 10, to be operated in a certain manner.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the 
Consequently, claim 14 is rejected on the same grounds as its immediate parent claim, claim 10, as not being differentiated from it.
WITH RESPECT TO CLAIM 15, Roark as set forth above discloses a method for fusion splicing optical fibers in a fusion splicing system including a fusion splicer being wirelessly connectable to the outside and configured to fusion splice optical fibers and a wireless information terminal being wirelessly connectable to the fusion splicer and capable of acquiring information related to a fusion condition used for fusion splicing from a server, the method comprising:
acquiring the information related to the fusion condition from the server by the wireless information terminal and wirelessly transmitting the information related to the fusion splicing to the fusion splicer by the wireless information terminal; and
acquiring the information related to the fusion condition wirelessly transmitted from the wireless information terminal by the fusion splicer, and
executing fusion splicing in accordance with the fusion condition based on the acquired information related to the fusion condition by the fusion splicer.
The method of claim 15 would naturally arise from use of a device according the .

Conclusion
Applicant’s publication US 20200341197 A1 of October 29, 2020 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to optical fiber fusion systems, including those using wireless communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 11, 2021